The plaintiff in error, J.E. Smith, was convicted in the superior court of Muskogee county on a charge of unlawfully conveying intoxicating liquors from one place in said county to another place therein, and on the 23rd day of September, 1914, he was sentenced to be confined in the county jail for a period of sixty days and to pay a fine of one hundred dollars. From the judgment he appealed by filing in this court on November 20, 1914, a petition in error, with case-made. Plaintiff in error has now filed a motion dismissing the appeal. The appeal herein is therefore dismissed, and the cause remanded to the lower court. Mandate forthwith.